Citation Nr: 1722659	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  10-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to referral for extra-schedular rating consideration for service-connected disabilities including bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1996 to January 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board notes that a December 2016 decision denied an associated appeal for entitlement to higher ratings for bilateral pes planus with plantar fasciitis and remanded the issue on appeal for additional development.


FINDING OF FACT

The diagnostic criteria employed for evaluation reasonably describe or contemplate the severity and symptomatology of the Veteran's combined service-connected disabilities.


CONCLUSION OF LAW

The criteria for referral for extra-schedular rating consideration for service-connected disabilities are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).  

	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Extra-Schedular Rating Consideration

VA laws require that consideration be given to whether an assigned schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

In determining whether such consideration is required, there must be an exceptional or unusual disability picture where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If such an exceptional or unusual disability picture exists, VA must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the collective impact of multiple disabilities in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

VA records show service connection is established for bilateral pes planus with plantar fasciitis, assigned a 50 percent rating under Diagnostic Codes 5299-5276, and right ankle degenerative joint disease, assigned a 20 percent rating under Diagnostic Codes 5010-5271.  These ratings represent the highest schedular ratings available under these diagnostic codes.  Neither the Veteran nor his service representative have presented evidence demonstrating that higher alternative or separate evaluations are warranted for these disabilities under other applicable diagnostic code criteria.  Based upon the overall evidence of record the Board finds the Veteran's service-connected disabilities are most appropriately evaluated under the criteria for these diagnostic codes under 38 C.F.R. § 4.71a.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

In regard to rating claims involving the musculoskeletal system, regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); see also Correia v. McDonald, 28 Vet App. 158, 169-70 (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to rate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2016).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2016).

For acquired flatfoot disabilities, a 0 percent rating is warranted for mild flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for acquired flatfoot, both bilateral and unilateral, that is moderate in severity with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  For severe flatfoot with objective evidence of marked deformity such as pronation or abduction, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 20 percent rating is warranted if unilateral and a 30 percent rating if bilateral.  For pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances, a 30 percent rating is warranted if unilateral and a 50 percent rating if bilateral.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).

VA regulations provide that for static foot deformities it is essential to make an initial distinction between bilateral flatfoot as a congenital or as an acquired condition.  The congenital condition, with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormality which is not compensable or pensionable.  In the acquired condition, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, the medial tilting of the upper border of the astragalus.  That is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57 (2016).

Traumatic or degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion of the same joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2016).

Diagnostic Code 5271 provides a 10 percent rating for moderate limited ankle motion and a 20 percent rating for marked limited ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  The Rating Schedule does not define the terms "marked," "moderate," and "mild," and VA evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

The pertinent evidence of record includes an August 2010 report noting the Veteran complained of severe foot pain that interfered with his job responsibilities.  An August 2011 podiatrist's report found symptomatic pes planus and, in essence, recommended the Veteran seek medical retirement from the USPS or re-training for more sedentary employment.  A December 2011 VA examination included diagnoses of right ankle degenerative joint disease and bilateral pes planus and plantar fasciitis.  It was noted, among other things, that there was no lower extremity deformity other than pes planus causing alteration of the weight-bearing line, no ankle joint laxity, and no diminished function of the right lower extremity.  The impact of these disabilities on the Veteran's ability to work was noted to be no prolonged walking or standing.

A January 2012 VA medical statement noted the Veteran's bilateral foot conditions were considered to be permanent and would not improve with further nonsurgical treatment.  His permanent work related physical limitations included no running, jumping, ladder climbing, no carrying over 20 pounds, no walking/standing over 10 minutes per hour, no climbing over one flight of stairs per day, no operating foot controlled power equipment.  It was recommended that he have seated, indoor sedentary work only. 

In a January 2012 statement the Veteran's United States Postal Service (USPS) manager described problems the Veteran had experienced at work, including having difficulty getting around on his feet and demonstrating pain and discomfort while trying to perform his duties.  It was noted that he had been provided accommodations and that he took frequent breaks off his feet.  He had missed time from work on sick leave due to unbearable pain, surgeries, and medical appointments.  He was also unable to work overtime and had been prescribed strong narcotic pain relief medication that affected his job performance. 

In statements and testimony in support of his claim the Veteran reported having foot pain and described problems he had with the physical demands of his employment with the USPS.  In a January 2012 statement his spouse reported that he had constant pain, including to the feet, that interfered with the quality of life and his employment as a USPS supervisor.  

VA treatment records dated in September 2013 noted the Veteran complained of chronic foot pain and that custom shoes and orthotics made his feet hurt more.  He stated he used a wheeled walker to walk the distances needed to get to and from work.  He stated injections and use of a TENS unit provided no improvement.  He took methadone and oxycodone for pain.  The diagnoses included foot pain.

At his November 2014 Board hearing the Veteran reported that he was having problems with foot pain.  He stated that he had recently changed his job from processing mail to customer service.  

VA examination in February 2015 included diagnoses of osteoarthritis of the right ankle, bilateral pes planus, bilateral plantar fasciitis, and bilateral degenerative arthritis to the feet.  The examiner noted the Veteran had pes planus with bilateral pain on use and manipulation of the feet and pain accentuated on use and manipulation.  There was marked inward displacement and severe spasm of the Achilles tendons that were not improved by orthopedic shoes or appliances.  There was no evidence of Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  There was no evidence of right ankle ankylosis, instability, or dislocation.  The examiner noted the Veteran used a walker regularly as a normal mode of locomotion, although occasional locomotion by other methods may be possible, and that it was used for both foot and ankle pain.  

The examiner also noted that imaging studies revealed changes along the superior-medial aspect of the talus possibly representing early subchondral cystic change or possible early signs of avascular necrosis, and that early signs of avascular necrosis may correlate with the Veteran's higher level of pain and disability.  The reported functional impacts on his ability to perform any type of occupational task included the inability to walk for more than five minutes or stand for more than 10 minutes, climb stairs, or walk on uneven surfaces.  He had difficulty sitting or kneeling.  It was noted he had to sit in the shower due to pain and that he had missed a month of work due to ankle pain in addition to a month lost due to foot pain.  

A September 2015 VA treatment report noted the Veteran had not been seen by the podiatry service for a couple of years.  A March 2016 report noted chronic foot pain and noted, in essence, that the purpose of the visit was medication reconciliation.  Opioid consent and education were completed.  A diagnosis of chronic left foot pain with osteoarthritis was provided.

Based upon the evidence of record, the Board finds that diagnostic criteria employed for evaluation in this case reasonably describe or contemplate the severity and symptomatology of the Veteran's combined service-connected disabilities.  The presently assigned ratings under the criteria for diagnostic codes 5271 and 5276 adequately contemplate the disability manifestation demonstrated by the persuasive evidence of record.  The Veteran's pain, dysfunction due to pain, marked inward displacement and severe spasm of the Achilles tendons, and limitation of motion is clearly included in the criteria as defined by applicable VA law.  

Consideration has been given to the finding that imaging studies revealed changes along the superior-medial aspect of the talus possibly representing early subchondral cystic change or possible early signs of avascular necrosis that may correlate with the Veteran's higher level of pain and disability.  However, there is no indication that such pain experienced was actually beyond that which may be reasonably assumed to have been contemplated by the specific reference to pain in the rating criteria and applicable laws.  Nor are the reported functional impacts on the Veteran's ability to perform any type of occupational task found to be demonstrative of an exceptional or unusual disability picture.  

The Board further finds that the Veteran's February 2015 statements that over the previous year he had missed a month of work due to ankle pain in addition to a month lost due to foot pain inconsistent with the other evidence of record.  Notably, the evidence shows the Veteran is currently employed with the USPS and that he has changed jobs with some employer-provided work accommodations.  However, there is no supporting evidence that he missed two months of work due to his foot and ankle pain during the year period prior to February 2015.  

There is also an absence of any specific treatment during this period.  This too is inconsistent with the Veteran's report of having missed a significant number of days from work due to his service-connected foot disability.  Indeed, a September 2015 VA treatment report noted he had not been seen by the podiatry service for a couple of years.  It is reasonable to assume that symptoms so disabling as to result in two months of lost work during a one year period would have been accompanied by treatment or at least complaints of more severely disabling factors upon subsequent medical evaluations than shown by the evidence of record.   A March 2016 report included an assessment of chronic left foot pain with osteoarthritis, but no right foot or right ankle problems were noted.  

When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the objective manifestations of the service-connected disabilities at issue are congruent with the disability picture represented by the combined disability ratings assigned herein.  The examiners have noted the Veteran's manifest symptoms and impairment due to these disorders.  The rating criteria reasonably describe his disability level and symptomatology.  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, the claim for referral for extra-schedular rating consideration must be denied.


ORDER

Entitlement to referral for extra-schedular rating consideration for service-connected disabilities including bilateral pes planus with plantar fasciitis is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


